                                                                      10/18/2019




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     CR 19-50-GF-BMM

                         Plaintiff,
                                               ORDER
           vs.

 LEAH MARIE GOGGLES, and
 PETER ISAAC SMITH, III,

                         Defendant.



      Upon unopposed motion of the United States, and for good cause being

shown therefore, it is hereby ordered that the United States motion to dismiss the

indictment without prejudice is GRANTED.

      The indictment is DISMISSED WITHOUT PREJUDICE. All further

proceedings shall be terminated.


                  18th
      DATED this ________ day of October, 2019.


                                       _______________________
                                       Brian Morris
                                       United States District Judge

                                         1
